Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1276
                     Lower Tribunal No. 18-13493 CC
                           ________________


                             Steven Ramos,
                                  Appellant,

                                     vs.

      Patricia Bastos and Rios Pet Spa & Boarding, Inc.,
                                 Appellees.



     An Appeal from the County Court for Miami-Dade County, Linda
Melendez, Judge.

     Gordon C. Watt, P.A., and Gordon C. Watt; Andrew M. Kassier, P.A.,
and Andrew M. Kassier, for appellant.

     Cotzen Law, P.A., and Michael L. Cotzen, for appellees.


Before FERNANDEZ, C.J., and LINDSEY and GORDO, JJ.

     FERNANDEZ, C.J.
     Steven Ramos appeals the county court’s final judgment entered in

favor of Patricia Bastos and Rios Pet Spa & Boarding, Inc. (collectively,

“defendants”). Because the defendants were not entitled to judgment as a

matter of law, we reverse.

     On June 28, 2014, Steven Ramos (“Ramos”) took his dog to a pet

grooming facility operated by Bastos and Rios Pet Spa & Boarding, Inc.

(“Rios Pet Spa”), located in North Miami, Florida. While at the pet grooming

facility, Ramos’s dog was attacked by another dog that was at the facility.

Ramos alleges his dog received an eye injury.

     Ramos sued Patricia Bastos (“Bastos”) and Rios Pet Spa in county

court for two counts of negligence. Ramos alleged one count of negligence

against Bastos and stated that as a business invitee, Bastos owed a duty of

care to all business invitees lawfully on the grooming business’s property to

operate the pet grooming service in a manner that avoids injury to person

and property. Ramos alleged Bastos breached that duty of care by allowing

Ramos’s dog to be injured. In Count II, Ramos set forth the same negligence

allegations against Rios Pet Spa.

     Thereafter, defendants filed a motion for summary judgment. They

alleged that Ramos’s claims failed because he did not sue an indispensable

party, namely, the owner of the attacking dog. Defendants alleged that under



                                     2
section 767.04, Florida Statutes (2018), the owner of a dog that bites any

person while such person is on or in a public place or lawfully on or in a

private place is liable for the damages suffered. They also claimed that under

section 767.01, the owner of a dog is strictly liable for damages done to

persons or to any animal by his dog.

        In May 2021, the county court held a hearing on defendant’s summary

judgment motion and entered summary judgment in favor of the defendant.1

In the final judgment, the trial court stated that sections 767.01 and 767.04

are strict liability statutes. Consequently, the dog owner was strictly liable for

damages caused by the dog, and summary judgment should be entered as

a matter of law in favor of the defendants. The trial court found that these

two statutes prohibited Ramos’s negligence claims against both defendants.

After the final judgment was entered, Ramos appealed.

        Among his arguments on appeal, Ramos contends that sections

767.01 and 767.04 are inapplicable in this case because neither of the

defendants were actual owners of the dog that injured Ramos’s dog. We

agree.

        This Court reviews an order granting summary judgment under a de

novo standard of review. Volusia Cty. v. Aberdeen at Ormond Beach, L.P.,


1
    There was no court reporter at the hearing, thus, there is no transcript.

                                         3
760 So. 2d 126, 130 (Fla. 2000). The trial court improperly granted

defendants’ motion for summary judgment because it erred with respect to

the application of sections 767.04 and 767.01. Section 767.01 states,

“Owners of dogs shall be liable for any damage done by their dogs to a

person or to any animal included in the definitions of ‘domestic animal’ and

‘livestock’ . . . .” In turn, section 767.04 states:

      The owner of any dog that bites any person while such person is
      on or in a public place, or lawfully on or in a private place,
      including the property of the owner of the dog, is liable for
      damages suffered by persons bitten, regardless of the former
      viciousness of the dog or the owners' knowledge of such
      viciousness. However, any negligence on the part of the person
      bitten that is a proximate cause of the biting incident reduces the
      liability of the owner of the dog by the percentage that the bitten
      person's negligence contributed to the biting incident. A person
      is lawfully upon private property of such owner within the
      meaning of this act when the person is on such property in the
      performance of any duty imposed upon him or her by the laws of
      this state or by the laws or postal regulations of the United States,
      or when the person is on such property upon invitation,
      expressed or implied, of the owner. However, the owner is not
      liable, except as to a person under the age of 6, or unless the
      damages are proximately caused by a negligent act or omission
      of the owner, if at the time of any such injury the owner had
      displayed in a prominent place on his or her premises a sign
      easily readable including the words “Bad Dog.” The remedy
      provided by this section is in addition to and cumulative
      with any other remedy provided by statute or common law.


(Emphasis added). Here, however, Ramos did not sue the attacking dog’s

owner; he sued the business owner and the grooming business. Ramos



                                          4
alleged two counts of common law negligence in his amended complaint.

His amended complaint was not based upon the strict statutory liability of a

dog owner, as he did not allege a claim under either section 767.01 or section

767.04. Thus, although Ramos could have sued the owner of the attacking

dog, he did not. Sections 767.01 and 767.04 are silent as to keepers or

custodians of dogs, which allows for a common law negligence action

against a business and business owner by a business invitee for damages

sustained at the business premises. Noble v. Yorke, 490 So. 2d 29, 31-32

(“However, in Belcher [Yacht, Inc. v. Stickney, 450 So. 2d 1111, 1112 (Fla.

1984)), we noted that the strict liability of section 767.04 is limited to dog

owners and a dog-bite victim may sue the non-owner of the dog upon a

theory of common law liability. . . .”); Cole v. Leach, 405 So. 2d 449, 450

(Fla. 4th DCA 1981) (“But here, plaintiffs travel on a legal theory entirely

unrelated to ownership of the dog, namely, common law negligence of the

defendant.”).

      Accordingly, as a matter of law, defendants were not entitled to

judgment in their favor. Thus, the county court erred in entering summary

judgment for the defendants. We therefore reverse the final judgment and

remand to the county court for further proceedings.

      Reversed and remanded.



                                      5